DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Amendment
Applicant’s amendments filed 01 December 2021 with respect to the specification have been fully considered and are deemed to overcome the previous objections. 
Applicant’s amendments filed 01 December 2021 with respect to claim 1 overcome the previous prior art rejections over Matsuura in view of Tadashi. This combination of references does not address “the plurality of stationary vanes includes a first-stage stationary vane and a first stationary vane disposed downstream side of the first-stage stationary vane… and a steam passage configured to extract steam after passing through the first-stage stationary vane from a space in the casing upstream of the first stationary vane”.


Response to Arguments
Applicant's arguments filed 01 December 2021 stating “Amended claim 1 now requires that the plurality of stationary vanes include ‘a first-stage stationary vane and a first stationary vane disposed downstream side of the first-stage stationary vane’ and that the steam passage is configured to discharge steam ‘after passing through the first-stage stationary vane’ so as to clearly differentiate the claimed invention especially from the cited reference, Wada” have been fully considered. The Office respectfully notes that Wada discloses a first-stage stationary vane (~31a) / blade (32a) and a radially-extending passage (see Figure 13 and prior art rejection(s) below) immediately thereafter.
Applicant’s arguments filed 01 December 2021 stating “New claim 8 recites that ‘the steam passage has the steam outlet disposed on a upstream surface of the inner race of the first stationary vane,’ which clearly establishes the structural difference from the cited reference, Matsuura, in which the injection outlet 19 (corresponding to the ‘steam outlet’ of the claimed invention) is formed on the downstream surface of the inner ring 9c” have been fully considered. The Office respectfully notes that Matsuura Figure 1 shows the outlet 19 on a downstream surface of inner ring/race 9c and Matsuura Figure 5 shows the outlet 19 on an upstream surface of inner ring/race 9c.
Applicant’s arguments filed 01 December 2021 stating “However, the above disclosure of Tadashi does not disclose that ‘a high-pressure fluid is led to the hollow part inside the stationary blade 1 for the purpose of cooling the blade from an upstream turbine stage not shown’. Since it is obvious to a person skilled in the art that the steam temperature of the upstream turbine stage is higher than the steam temperature of the downstream turbine stage, it is highly unlikely to use the steam temperature of the upstream turbine stage for cooling the downstream turbine stage. The above disclosure of Tadashi should be interpreted as disclosing that ‘a high-pressure fluid is led to the hollow part inside the stationary blade 1 for the purpose of heating the blade from an upstream turbine stage not shown’ and that ‘a high-pressure fluid is led to the hollow part inside the stationary blade 1 for the purpose of cooling the blade from an external compressor not shown’, and thus, the above assertion made by the Examiner with respect to the above disclosure of Tadashi is incorrect” have been fully considered. The Office is respectfully unclear as to the basis for this argument since none of the previous prior art rejections result 
Applicant’s arguments filed 01 December 2021 stating “Further, the Examiner’s assertion that Bergmann discloses the cavity 6 of the guide blade 5a can be used for heating and cooling depending on the operation condition of the steam turbine is also incorrect” is unclear since the subsequent passage “As shown in the figure shown below, in Bergmann, the fluid conduit 7 for supplying a fluid to the cavity 6 is connected to each of the hot-steam conduit 32, the steam transfer conduit 38 and the condensate transfer conduit 39 via the valve 27. Further, by switching the valves 27 depending on the operation state of the low-pressure steam turbine 1, a cooling fluid (wet steam or condensate) is supplied to the cavity 6 during the ventilation operation, and superheated steam is supplied to the cavity 6 during the load operation (column 5, lines 63 to column 8, line 6)”, which acknowledges both a heating function and a cooling function in Bergman, is in contradiction. In any case, the Office respectfully notes that Bergman states “When the steam turbine 1 is in the ventilation mode, the outflowing fluid 8 causes the guide 5a to be cooled” (col.7:ll.49-51), thereby indicating cooling, and “When the steam turbine 1 is in the power mode… the fed hot steam causes the guide blade 5a to be heated” (col.7:ll.52-58), thereby indicating heating, and thus, Bergman does disclose that the cavity 6 can be used for heating and cooling depending on the operating mode of the steam turbine.
Applicant’s arguments filed 01 December 2021 stating “Accordingly, Tadashi and Bergmann disclose nothing more than the general matter that heating and cooling of a blade can be performed by introducing a fluid inside the blade, and thus, neither of them discloses or suggests performing cooling of the first stationary vane by introducing the steam extracted from a space upstream of the first stationary vane inside the casing into the first stationary vane” have been fully considered but they are not persuasive. The Office respectfully notes: (1) the claims do not recite a cooling function, (2) Tadashi and Bergmann were not relied upon in the previous prior art rejections for imparting a cooling function, and (3) the modification(s) of the previous prior art rejections concern a heating function, not a cooling function.
Applicant’s arguments filed 01 December 2021 stating “However, the component of Wada, which the Examiner considers corresponding to the ‘steam passage’ of the claimed invention, is the cooling passage 37. As shown in the figure below, the cooling fluid 4 flowing through the cooling passage 37 is not steam introduced to the nozzle box 30, but is a cooling fluid introduced from outside” have been fully considered. The Office acknowledges that Wada’s disclosure indicates that the relied upon flow passages are for use in cooling. However, it is noted that such disclosure is presented (see Background discussion in col.1-2) in the context of a normal / maximum operating mode of the steam turbine, and one having ordinary skill in the art would understand that a steam turbine has many different operating modes (such as a start-up mode - see newly cited reference Natori (JP 60206905 A)) having thermal requirements in which a cooling function would not be utilized. Accordingly, the Office finds basis for rejection over Wada in the context of various passages thereof being used for a heating function, as described below in the corresponding prior art rejections.

Claim Objections
Claims 1-8 are objected to because of the following informalities:   
In claim 1, line 9, --on a-- should be added before “downstream” (for grammatical purposes).
In claim 6, line 10, --respective-- should be added before “vane” (to improve the formality of the claim).
In claim 6, 7th line from bottom, “through” (last instance) should be changed to --therethrough-- (for grammatical purposes).
In claim 6, lines 13-15, “discharge steam extracted from a space upstream of the first stationary vane in the casing to the cavity from a steam outlet formed on the inner race through 
In claim 6, 11th line from bottom, the comma should be deleted (for grammatical purposes).
In claim 8, line 1, “the steam passage has” should be deleted (for grammatical purposes).
	In claim 8, line 2, --is-- should be added before “disposed” (for grammatical purposes).
	In claim 8, line 2, “a” should be changed to --an-- (for grammatical purposes).
	Claims 2-5 and 7 are objected to due to dependence on an above claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (US 8,393,861 - hereafter referred to as Wada; previously cited) in view of Blatchford et al. (US 2004/0253100 - hereafter referred to as Blatchford), Matsuura et al. (JP S63230904 - hereafter referred to as Matsuura; previously cited), and Tadashi (JP H09195705; previously cited), and wherein Bergmann (US 6,272,861; previously cited) and Natori et al. (JP 60206905 A - hereafter referred to as Natori; see attached copy and translation) are cited on an evidentiary basis.

In reference to claim 1 
Wada discloses:
A steam turbine (see Figure 13), comprising: 
a rotor (i.e., the assembly of rotor 28 and wheel portions 27);
a casing (i.e., the assembly of at least inner casing 35 and nozzle box 30) which houses the rotor;
a plurality of rotor blades (32) disposed around the rotor; and 
a plurality of stationary vanes (i.e., each assembly of outer wheel 33, nozzle 31, and inner wheel 34) supported on the casing,
wherein each of the plurality of stationary vanes includes a vane body (i.e., the airfoil portion of each nozzle 31) portion and an inner race (34) positioned on an inner side of the vane body portion in a radial direction of the rotor,
a first-stage stationary vane (31a) and wherein the plurality of stationary vanes includes a first stationary vane (i.e., a “vane” of any stage except the first-stage - Figure 13) disposed downstream side of the first-stage stationary vane, 
wherein the rotor has a cavity (i.e., the cavity occupied by a corresponding inner diaphragm 34 - see Figure 13) having a concave shape (see Figure 13) and being formed such that at least a part of the inner race of the first stationary vane is housed in the cavity,
a steam passage (see the dashed-line in annotated Figure 13 below) is configured to extract steam after passing through the first-stage stationary vane (31a) from a space in the casing upstream of the first stationary vane.

    PNG
    media_image1.png
    262
    597
    media_image1.png
    Greyscale


Wada does not disclose:
the first-stage stationary vane is one of the plurality of vanes and, thus, has both of a vane body and an inner race (note: Wada Figure 13 shows the first-stage vane 31a has having only a vane body / airfoil).

Blatchford discloses:
a steam turbine comprising a first-stage stationary vane (64 - Figure 4) having a construction that includes a vane body (see annotated Figure 4 below), an outer race (see annotated Figure 4 below), and an inner race (see annotated Figure 4 below) such that the vane is separate and distinct from supporting casing elements (see annotated Figure 4 below).

    PNG
    media_image2.png
    295
    380
    media_image2.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first-stage stationary vane to have a vane body, an outer race, and an inner race, as disclosed Blatchford, for the purpose of permitting separability from the supporting casing elements in order to permit independent repair/replacement thereof.

Wada also does not disclose:
the first stationary vane having a through hole formed through the respective vane body portion in the radial direction of the rotor,
the steam passage is configured to discharge the steam, via the through hole, from a steam outlet formed on the inner race to the cavity.

Matsuura discloses:
a steam turbine (see Figures 1 and 5) comprising a stationary vane having a vane body/airfoil (9) and an inner race (9c), wherein a through-hole (17) extends radially through the vane body/airfoil and includes a steam outlet (19) formed on the inner race.

Tadashi discloses:
a steam turbine (see Figure 11) comprising a passage (5,6) for supplying heating fluid to a stationary vane (1), wherein the heating fluid is steam extracted from the main flow path (Fm) at a location (5) upstream of the stationary vane.

While Wada discloses that the inventive concepts are directed towards achieving cooling of various components, such disclosure (see Background section in col.1-2) is presented in the context of a normal/maximum operating mode of the steam turbine, and Natori discloses (see Abstract) that it is known to warm-up various components, including stationary components, of a steam turbine during a start-up mode by supplying steam thereto.

While Matsuura discloses that the passage 17 provides cooling fluid to the vane 9a, Tadashi discloses that it is known to purpose a passage in a stationary vane for receiving cooling fluid or heating fluid (see lines 245-247 on page 6). Additionally, Bergmann (see col.7:ll.38-51) teaches that a passage (6) in a steam turbine vane (5a) can be used for both heating and cooling, depending on the operating mode of the steam turbine. 
Accordingly, one having ordinary skill in the art would recognize that there are many different operating modes of a steam turbine that have different cooling / heating requirements and that a passage of a steam turbine vane can be configured to receive at least one of a cooling fluid and a heating fluid, depending on the operating mode of the steam turbine.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the steam turbine of Wada to include a “through-hole” and a “steam outlet” in the vane, as disclosed by Matsuura, for the purpose of permitting the supply of fluid thereto, and to configure the “steam passage” to supply the steam to the “through-hole”, as disclosed by Tadashi, for the purpose of allowing warm-up of the vane during a start-up mode of the steam turbine. 

Wada in view of Blatchford, Matsuura, and Tadashi addresses:
the first-stage stationary vane is one of the plurality of vanes and, thus, has both of a vane body and an inner race (as in Blatchford);
the first stationary vane having a through hole (i.e., in Matsuura, the through-hole established by the portion of steam pipe 17 in vane body 9b and associated ejection port 19, which are applied to Wada in the proposed combination) formed through the respective vane body portion in the radial direction of the rotor,
the steam passage (i.e., the combination of the “steam passage” of Wada, one of steam pipe 17 of Matsuura, and one ejection port 19 of Matsuura)(note: Applicant’s par. [0039] and [0042] in combination with Figures 5 and 6 indicate that “through hole” and “steam outlet” are part of “steam passage”) is configured (due to the modifications over Matsuura and Tadashi) to discharge the steam (see Matsuura Figures 1 and 5), via the through hole, from a steam outlet (i.e., in Matsuura, the discharge of the one ejection port 19 of the identified “steam passage”) formed on the inner race to the cavity.

In reference to claim 2 
Wada in view of Blatchford, Matsuura, and Tadashi addresses:
The steam turbine according to claim 1, 
wherein the first stationary vane (Wada) is disposed in a region where a wetness fraction is not lower than 3% (note: the instant recitation is regarded as a statement of intended use since it (1) requires consideration of the claimed invention within an operational context (note: wetness fraction can change across the operating states of a steam turbine), which is not necessarily structurally limiting and/or (2) requires consideration of the claimed invention within an environment of use (i.e., in a more comprehensive assembly that includes a steam producer, such as a boiler) that extends beyond the scope of invention characterized as “A steam turbine”).

In reference to claim 3 
Wada in view of Blatchford, Matsuura, and Tadashi addresses:
The steam turbine according to claim 2. 
wherein the first stationary-vane (Wada) is disposed in a region where the wetness fraction is not lower than 10% (note: the instant recitation is regarded as a statement of intended use since it (1) requires consideration of the claimed invention within an operational context (note: wetness fraction can change across the operating states of a steam turbine), which is not necessarily structurally limiting and/or (2) requires consideration of the claimed invention within an environment of use (i.e., in a more comprehensive assembly that includes a steam producer, such as a boiler) that extends beyond the scope of invention characterized as “A steam turbine”).

In reference to claim 4
Wada in view of Blatchford, Matsuura, and Tadashi addresses:
The steam turbine according to claim 1, wherein the casing (Wada - at least 35 & 30) includes a tip section portion (see annotated Wada Figure 13 below)(note: the identified “tip section portion” is attached to Wada casing 35 and, thus, can be considered as part of the identified “casing”) facing a space (see annotated Wada Figure 13 below) between a first-stage rotor blade (Wada - 32a) of the plurality of rotor blades and a second-stage stationary vane (see annotated Wada Figure 13 below) of the plurality of stationary vanes, and
wherein a steam inlet (see annotated Wada Figure 13 below) of the steam passage is disposed on the tip section portion.

    PNG
    media_image3.png
    330
    487
    media_image3.png
    Greyscale

	
In reference to claim 5
Wada in view of Blatchford, Matsuura, and Tadashi addresses:
The steam turbine according to claim 1, 
wherein each of the plurality of stationary vanes (Wada) includes an outer race (i.e., the assembly of the outer elements shown below in annotated Wada Figure 13; also see annotated Blatchford Figure 4 above showing an outer race, which is applied to the identified “first-stage stationary vane”) positioned on an outer side of the respective vane body portion in the radial direction of the rotor, and
wherein the steam passage has a steam inlet (see annotated Wada Figure 13 below) disposed on an upstream surface of the outer race of the first stationary vane (Wada), and the steam outlet (Matsuura - 19) disposed on a downstream surface (see Matsuura Figure 1) of the inner race of the first stationary vane.

    PNG
    media_image4.png
    312
    264
    media_image4.png
    Greyscale


In reference to claim 8
Wada in view of Blatchford, Matsuura, and Tadashi addresses:
The steam turbine according to claim 1, wherein the steam passage has the steam outlet (Matsuura - 19) disposed on a upstream surface (see Matsuura Figure 5) of the inner race (Wada - 34; Matsuura - 9c) of the first stationary vane (Wada - 31). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of Blatchford, Matsuura, Tadashi, and Inomata et al. (US 8,979,480 - hereafter referred to as Inomata; previously cited).



In reference to claim 7
Wada in view of Blatchford, Matsuura, and Tadashi addresses:
The steam turbine according to claim 1,
wherein the plurality of rotor blades include a first rotor blade (Wada - 32) disposed adjacent to and downstream of the first stationary vane (Wada) in an axial direction of the rotor (Wada - 27 & 28),
wherein the rotor includes a first disc portion (i.e., wheel 27 - Wada Figure 13) to which the first rotor blade is fixed,
wherein the first disc portion has a balance hole (see annotated Wada Figure 13 below showing a typical balance hole) formed through the first disc portion in the axial direction of the rotor.

    PNG
    media_image5.png
    216
    336
    media_image5.png
    Greyscale


Wada in view of Blatchford, Matsuura, and Tadashi does not address:
the balance hole is configured such that a part of the steam discharged to the cavity from the inner race flows into the balance hole.

Inomata discloses:
a steam turbine (see Figure 1) comprising a rotor disc (15) having a hole (22) that receives steam discharged from a passage (21) of an inner race (18) of an immediately upstream stator vane (12,17,18). 

. 

Allowable Subject Matter
Claim 6 would be allowable if amended to overcome the objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art neither anticipates nor renders obvious the combination of limitations found that includes “the steam turbine includes a steam passage configured to discharge steam extracted from a space upstream of the first stationary vane in the casing to the cavity from a steam outlet formed on the inner race through the through hole of the first stationary vane, wherein the steam turbine, further comprises a seal portion disposed in a gap between the rotor and the casing so as to seal leakage steam that flows inward in the radial direction of the rotor from a gap between a first-stage stationary vane of the plurality of stationary vanes and a first-stage rotor blade of the plurality of rotor blades, wherein the first-stage stationary vane includes a through hole formed through in the radial direction of the rotor, wherein a steam inlet of the steam passage is configured to take in a part of the leakage steam, and wherein the steam passage is configured to supply the part of the leakage steam into the cavity via the through hole of the first-stage stationary vane” (claim 6). Wada is the closest reference and discloses a steam turbine having a seal (see annotated Figure 13 below) between a rotor (28) and a casing (see annotated Figure 13 below), and a first-stage stationary vane (31a), but does not disclose a radially-extending through-hole in the first-stage stationary vane for communicating leakage flow to a downstream vane (31). The prior art of record does not remedy these deficiencies and/or render obvious this combination of limitations.

    PNG
    media_image6.png
    257
    494
    media_image6.png
    Greyscale

Although it is known from Takenaga et al. (JP 06200704 A - see attached copy and translation) to include a passage (8 - figure 1) in a first-stage stationary vane, it is noted that there is no reason to add such a passage to Wada for the following reasons: (i) the Takenaga et al. passage 8 communicates fluid radially inward, and the cooling fluid of Wada is shown as either extending axially along the rotor/shaft 28 or being distributed to a location that is radially outward of the first-stage stationary vane 31a and, thus, such a passage performs a function contrary to the aims of Wada; (ii) collecting leakage steam of the main flow from a gap between the first-stage stationary vane 31a and the first-stage rotor blade 32a that is ultimately incorporated into the cooling flow Wada under normal operation of the steam turbine would destroy/inhibit the cooling effectiveness thereof since such leakage flow is relatively hot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745